 1                                                      HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8                                   AT SEATTLE
 9
       PATRISHA AND STEVEN SILLAVAN,
10     on behalf of their minor children C.S.,
       B.S., and L.S.,                              No. CV17-1126-RAJ
11
                           Plaintiffs,
12                                                  ORDER
              v.
13
       STATE OF WASHINGTON,
14     DEPARTMENT OF SOCIAL AND
15     HEALTH SERVICES, and KATHERINE
       GRAFF,
16
                           Defendants.
17

18         This matter comes before the Court on Defendants’ Motion to Seal certain exhibits
     filed in support of Defendants’ Partial Motion for Summary Judgment. Dkt. # 17.
19
     Plaintiffs have not filed a Response. For the following reasons, the Court GRANTS
20
     Defendants’ Motion. Dkt. # 17.
21
           “There is a strong presumption of public access to the court’s files.” Western
22
     District of Washington Local Civil Rule (“LCR”) 5(g). “Only in rare circumstances
23
     should a party file a motion, opposition, or reply under seal.” LCR 5(g)(5). Normally the
24
     moving party must include “a specific statement of the applicable legal standard and the
25
     reasons for keeping a document under seal, with evidentiary support from declarations



      ORDER - 1
 1   where necessary.” LCR 5(g)(3)(B). However, pursuant to LCR 5(g), whichever party
 2   designates a document confidential must provide a “specific statement of the applicable
 3   legal standard and the reasons for keeping a document under seal, including an

 4   explanation of: (i) the legitimate private or public interest that warrant the relief sought;

 5   (ii) the injury that will result if the relief sought is not granted; and (iii) why a less

 6   restrictive alternative to the relief sought is not sufficient.” LCR 5(g). A “good cause”
     showing under Rule 26(c) will suffice to keep sealed records attached to non-dispositive
 7
     motions. Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006)
 8
     (internal citations omitted).
 9
            Defendants, in support of their Motion for Partial Summary Judgment (Dkt. # 14),
10
     seek to file under seal a number of exhibits that contain sensitive information in relation
11
     to an investigation into child sexual assault. Defendants’ Motion was originally filed
12
     unsealed, but later sealed by the Court as it contained unredacted information of a minor
13
     in violation of Local Rule 5.2, which was available on the public docket. Id. Defendants
14
     later filed a redacted version of the exhibits. Dkt. # 31. Upon consideration of
15   Defendants’ Motion to Seal in this action, Plaintiffs’ lack of objection, and the record on
16   file in this case, the Court finds that the parties have demonstrated good cause to file the
17   indicated documents under seal. The Court has reviewed the documents and finds that
18   they contain private personal and medical information related to the extremely sensitive
19   topic of childhood sexual assault. Moreover, the documents contain a host of references
20   to the identity of minor children. The Court notes that per Local Rule 5.2, the names of

21   minor children were supposed to be redacted to the initials in the first instance. The

22   parties are again advised to carefully review this Court’s Local Rules and their

23   documents before making any filing on this Court’s public docket. However, the Court
     ultimately finds the proposed redacted versions of the documents, currently filed on the
24
     public docket at Dkt. # 31, to be reasonable.
25




      ORDER - 2
 1          Accordingly, it is hereby ORDERED that Defendants’ Motion is GRANTED.
 2   Dkt. # 17. Defendants may file the requested documents under seal, with public versions
 3   where the relevant information is redacted, pending the outcome of this litigation, at

 4   which time the Court may determine if the documents will be unsealed.

 5

 6          Dated this 2nd day of November, 2018.

 7

 8

 9
                                                      A
                                                      The Honorable Richard A. Jones
10                                                    United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




      ORDER - 3
